Case 3:19-mc-00217-KI\/| Document 1 Filed 04/03/19 Page 1 of 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DIsTRICT CoURT

for the
Middle District of Pennsylvania

55 153 mo 2/7

APPLICATION FOR A SEARCH WARRANI`

In the Matter of the Search of

(Briejly describe the property to be searched
or identi]j) the person by name and address)

540 Padd|etown Road, Etters, Pennsy|vania 17319
(See Attac_hed Affidavit and Attachment A)

V\/\/\/\_/V

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ia'emijj) the person or describe the
property to be searched and give its iocation).'

540 Padd|etown Road, Etters, Pennsy|vania 17319 (See Attached Affidavit and Attachment A for further detai|s)

located in the lV|iddle District of Pennsylvania , there is now concealed (idenn'fy the

person or describe the property to be seized):

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 4l(c) ls (check one or more):
devidence of a crime;
l!{contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime; '
El a person to be arrested or\`a person who is unlawfully restrained l

The search is related to a violation of:

Code Section v ' Ojj%nse Description

18 USC 875(0) ° ' - |nterstate Transmission of Threat to |njure

The application is based on these facts:
See attached affidavit

l!{ Continued on the attached sheet.

|:I Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. ’

/ Applicant ’s signature

 

Jos'éph A. Traino, Jr., Specia| Agent FB|

l Printed name and title
Sworn to before me and signed in my presence.

Date: 04/03_/2019 , l /4~.4 ///L\r_

Judge ’s signature

City and state: Scranton, PA Karo|ine l\/|eha|chick, United States N|agistrate Judge

Printed name and title

 

